Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inven1-tor to file provisions of the AIA .
Claims 1-3, and 5-8 are pending for examination. Claim 1, 6, 7, and 8 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 02/09/2022. As directed by the amendment, claims 1-3 are amended. Claim 4 is cancelled.

Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward a " A software program of an artificial intelligence deep layer learning model" comprising memory containing executable code having stored thereon instructions and a processor coupled to the memory that is configured to execute the executable codes. The recited hardware components appear to be executing code, and it appears that independent claim 8 is directed to software per se, which is not patent eligible subject matter under 35 U.S.C 101. 

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-3, and 5 are directed to a method, claim 6 is directed to a device of an artificial intelligence deep layer learning model, claim 7 is directed to a general purpose mobile terminal equipment equipped with an artificial intelligence deep layer learning model, and claim 8 is directed to a software program of an artificial intelligence deep layer learning model. 

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1
generating a maximum probability value and a maximum probability scale for each node between the input layer and the nerve layer (This step appears to be generating probability values which is understood to be a recitation of math and a mental process.);
registering the maximum probability scale as a cranial nerve trigger threshold range in a database, wherein the unsupervised machine learning is characterized by an algorithm of self-organization based on a Gaussian distribution probability scale (This step appears to be registering the probability values and is understood to be a recitation of math and a mental process.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1
A method for constructing an artificial intelligence deep layer learning model implemented in a device including a memory containing executable code stored therein and a processor coupled to the memory configured to execute the executable code, comprising: (The “device” “processor” and “memory” are understood to be generic computer equipment. See MPEP 2106.05(f).)
inputting input information into a processor with unsupervised machine learning and then to nodes of an input layer (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
connecting the processor with unsupervised machine learning mutually between each node of the input layer and each node of a nerve layer (This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1
A method for constructing an artificial intelligence deep layer learning model implemented in a device including a memory containing executable code stored therein and a processor coupled to the memory configured to execute the executable code, comprising: (The “device” “processor” and “memory” are understood to be generic computer equipment. See MPEP 2106.05(f).)
inputting input information into a processor with unsupervised machine learning and then to nodes of an input layer (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
(This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).); 

Step 2A, Prong 1

Regarding Claims 6
extract feature information on a feature value of objective function information from input information generated by processor with unsupervised machine learning and input the feature information to an input layer (This step appears to be extracting feature information and inputting it which is understood to be a recitation of math and a mental process.); 
obtain a center value of an input data, and a Gaussian distribution probability scale (This step appears to be obtaining a center value which is understood to be a recitation of math and a mental process.), through the processor with unsupervised machine learning connected between -4-each node of the input layer and a nerve layer, the output reference value of a hidden layer, the hidden layer being a nerve layer, being logged and used as a trigger threshold of a cranial nerve (This step appears to be calculating output of the hidden layer and is understood to be a recitation of math and a mental process.); 
(This step appears to be calculated output reference value and is understood to be a recitation of math and a mental process.); and 
determine a degree of excitation of a brain neural triggering threshold and determine a final result of the recognition by a number of neural signals triggered from the nerve layer (This step appears to be calculated a final result and is understood to be a recitation of math and a mental process.).

Step 2A, Prong 2

Regarding Claims 6
A device of an artificial intelligence deep layer learning model, comprising a memory containing executable code having stored thereon instructions, and a processor coupled to the memory that is configured to execute the executable code, the device being configured to: (The “device” “processor” and “memory” are understood to be generic computer equipment. See MPEP 2106.05(f).)

Step 2B

Regarding Claims 6
A device of an artificial intelligence deep layer learning model, comprising a memory containing executable code having stored thereon instructions, and a (The “device” “processor” and “memory” are understood to be generic computer equipment. See MPEP 2106.05(f).)

Step 2A, Prong 1 Dependent Claims
	
	Regarding Claim 2
The method of claim 1, wherein the self-organization algorithm based on the Gaussian distribution probability scale is -3-defined as:
            
                
                    
                        A
                    
                    
                        
                            
                                n
                            
                        
                    
                
                =
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        M
                    
                    
                        
                            
                                n
                            
                        
                    
                
                =
            
                     
                M
                [
                (
                
                    
                        G
                    
                    
                        
                            
                                n
                            
                        
                    
                
                ,
                 
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                    
                                
                            
                        
                    
                
                ]
            
        
            
                G
                
                    
                        n
                    
                
                =
                G
                {
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                ,
                 
                M
                [
                (
                
                    
                        G
                    
                    
                        
                            
                                n
                                -
                                1
                            
                        
                    
                
                ,
                 
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                ]
            
        }
	where G is a probability distribution set, a central value of the set G is A(G), and the probability scale for the central value A(G) is M [G, A (G)]; 
a center value A(G(n-1)) is a value of a (n-1)th calculation of iterative self organization calculation; and 
within a range of the probability scale M[G(n-1), A(G(n-1)] for the central value A(G(n-1)), a set G(n-1) ϵgf (f =1, 2,...,k) of the included elements g1, g2, …, gk exists (This step appears to be calculating a mathematical equation and is understood to be a recitation of math.)

	Regarding Claim 3
the probability distribution of at least one learning result is represented by the probability scale and a center value (This step appears to be describing a calculated result and is understood to be a recitation of math and a mental process.).

Regarding claim 5
 wherein the probability scale is a brain neural threshold range of trigger values (This step appears to be describing a threshold range and is understood to be a recitation of math and a mental process.).

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites "connecting the processor with unsupervised machine learning mutually between each node of the input layer and each node of a nerve layer”. It appears that the claim intends to state that the processor is being used to perform the limitation, instead of being connected with unsupervised machine learning.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating a maximum probability value and a maximum probability scale for each node between the input layer and the nerve layer;” It is unclear how exactly these probability values are generated or what constitutes said probabilities. The “probability value” and “probability scale” are said to be generated between two layers (input and nerve layers), however it is also unclear how the probabilities are generated between the connection of the two layers.
For purposes of examination Examiner is interpreting the “maximum probability value” as a maximum weight value and the “maximum probability scale” as a maximum output value.
Dependent Claims 2-3 and 5 do not resolve the 112(b) rejection and are also rejected under 112(b).

Claim 6 recites “obtain a center value of an input data, and a Gaussian distribution probability scale, through the processor with unsupervised machine learning connected between -4-each node of the input layer and a nerve layer, the output reference value of a hidden layer, the hidden layer being a nerve layer, being logged and used as a trigger threshold of a cranial nerve;” It is unclear what the “output reference value” is or how it is calculated. There is insufficient antecedent basis for “the output reference value of a hidden layer” in the claim.


Claim 6 further recites “obtain a calculated output reference value is at least one learning result from unsupervised machine learning, including learning values, brain neural triggering thresholds, or sampling values;” It is unclear what constitutes “value is at least”. It is also unclear if “learning values”, “brain neural triggering thresholds”, and “sampling values” are all included or if some of these are included. The limitation states both “including” and “or” making it unclear what values are incorporated. 
For purposes of examination, examiner is interpreting the “reference value” as a calculated weight value which is also a learning value.

Claim 6 further recites the limitation "determine a final result of ". There is insufficient antecedent basis for “the recognition” in the claim. 
For purposes of examination, examiner is interpreting the limitation as determining a final output of a neural network.

Claim 2 recites “wherein the self-organization algorithm based on the Gaussian distribution probability scale is -3-defined as:
            
                
                    
                        A
                    
                    
                        
                            
                                n
                            
                        
                    
                
                =
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        M
                    
                    
                        
                            
                                n
                            
                        
                    
                
                =
            
                     
                M
                [
                (
                
                    
                        G
                    
                    
                        
                            
                                n
                            
                        
                    
                
                ,
                 
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                    
                                
                            
                        
                    
                
                ]
            
        
            
                G
                
                    
                        n
                    
                
                =
                G
                {
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                ,
                 
                M
                [
                (
                
                    
                        G
                    
                    
                        
                            
                                n
                                -
                                1
                            
                        
                    
                
                ,
                 
                A
                
                    
                        
                            
                                G
                            
                            
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                ]
            
        }
where G is a probability distribution set, a central value of the set G is A(G), and the probability scale for the central value A(G) is M [G, A (G)]; 
a center value A(G(n-1)) is a value of a (n-1)th calculation of iterative self organization calculation; and 
within a range of the probability scale M[G(n-1), A(G(n-1)] for the central value A(G(n-1)), a set G(n-1) ϵgf (f =1, 2,...,k) of the included elements g1, g2, …, gk exists.”
It is unclear if A is a function or if A(n) is suppose to be a particular value of the function. The claim specifies that G is a probability distribution set but it is also unclear whether G is also supposed to be a function. The overall equations do not appear to specify any specific calculations and appear to be setting unknown variables equal to other unknown variables.  
For purposes of examination Examiner is interpreting the claim as calculating the self-organization of the probability distribution iteratively.
Dependent claim 3 does not resolve the 112(b) rejection and is also rejected under 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 6,601,049 B1, hereinafter "Cooper") in view of Goyal et al. ("Object Recognition Using Deep Neural Networks: A Survey", hereinafter "Goyal").

Regarding Claim 1
Cooper discloses: A method for constructing an artificial intelligence deep layer learning model ([Abstract]) implemented in a device including a memory containing executable code stored therein and a processor coupled to the memory configured to execute the executable code ([Col 12 line 15-46]), comprising: 
inputting input information into a processor with unsupervised machine learning and then to nodes of an input layer ([Col 3 line 23-37] “The invention provides rapid, unsupervised processing of complex data sets, such as imagery or continuous human speech, and a means to capture successful processing or pattern classification constellations for implementation in other networks.” [Col 5 lines 58-65 and Fig 1] “In FIG. 1, information arrives from the left to a perceptual apparatus, which encodes the data, and passes it to the next layer. This flow continues to the processing layer, where inputs converge with inputs from parallel channels and output from a feedback loop connected to the primary channel.” Examiner interprets the disclosed unsupervised neural network as an unsupervised machine learning model with an input layer that processes input information through nodes of the input layer of the neural network.); 
connecting the processor with unsupervised machine learning mutually between each node of the input layer and each node of a nerve layer ([Col 6 line 40-46 and Fig 3] “FIG. 3 shows the internal feedback within the central processing layers. External feedback from the beginning and the end of the output channels is merged with the inputs at the initial central processing/final input layer. Other channels feed into the lateral processing layer. Lateral connections in the central layer are crucial to a multi-channel architecture.” Examiner interprets the central processing layer also known as the hidden layer as mutually connecting each node of the input layer to each node of a nerve layer (i.e. hidden layer). See Figure 3 for connections between nodes.);
Cooper does not explicitly disclose: generating a maximum probability value and a maximum probability scale for each node between the input layer and the nerve layer; and registering the maximum probability scale as a cranial nerve trigger threshold range in a database, wherein the unsupervised machine learning is characterized by an algorithm of self-organization based on a Gaussian distribution probability scale.
However, Goyal discloses in the same field of endeavor: generating a maximum probability value and a maximum probability scale for each node between the input layer and the nerve layer ([Page 4 left Col Section 3 Activation Functions] “Every neuron in the neural network gives an output as determined by an activation function acting on the inputs… Maxout units learn not just the relationship between hidden units, but also the activation function of each hidden unit. Given an input x ∈ Rd, a maxout hidden layer implements the function hl(x) = maxi∈[1,n] zli” Examiner interprets the weight value “W” as the maximum probability value and the output of activation function z as the maximum probability scale for each neuron (i.e. node) between input and hidden (i.e. nerve) layers.); and 
registering the maximum probability scale as a cranial nerve trigger threshold range in a database ([Page 4 left Col Section 3 Activation Functions and Fig 3] “Every neuron in the neural network gives an output as determined by an activation function acting on the inputs… An adaptable activation function Maxout [32] has also been proposed. A single maxout unit can be interpreted as making a piecewise linear approximation to an arbitrary convex function.” Examiner interprets an activation functions output as the probability scale and the final output at the output layer (i.e. cranial nerve) as the trigger threshold range. Figure 3 shows multiple activation functions with threshold ranges for outputs. It would be obvious to store the output of the activation function into a database.), wherein the unsupervised machine learning is characterized by an algorithm of self-organization based on a Gaussian distribution probability scale. ([Page 3 left Col Section: Unsupervised Learning last para] “Gaussian mixtures: Gaussian mixture models (GMMs) represent the density of input data as a mixture of K Gaussian distributions and is widely used for clustering. GMMs can be trained using the Expectation-Maximization (EM) algorithms in [23]. A single iteration of K-means to initialize the mixture model. The feature mapping f maps each input to the posterior membership probabilities:” Examiner reads Gaussian mixture models as a Gaussian distribution and the feature mapping done as a self-organizing algorithm that produces a probability scale (i.e. output)).
It would be obvious to one of the ordinary skill in the art before the effective filing
date of the claimed invention to modify the Self-Adjusting Multi-Layer Neural Network taught by Cooper with the method for Object Recognition Using Deep Neural Networks taught by Goyal. Doing so can perform Gaussian mixture models (Page 3, Goyal).

Regarding Claim 2
Cooper in view of Goyal discloses: The method of claim 1, wherein the self-organization algorithm based on the Gaussian distribution probability scale is -3-defined as:
                
                    
                        
                            A
                        
                        
                            
                                
                                    n
                                
                            
                        
                    
                    =
                    A
                    
                        
                            
                                
                                    G
                                
                                
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                            M
                        
                        
                            
                                
                                    n
                                
                            
                        
                    
                    =
                
                             
                    M
                    [
                    (
                    
                        
                            G
                        
                        
                            
                                
                                    n
                                
                            
                        
                    
                    ,
                     
                    A
                    
                        
                            
                                
                                    G
                                
                                
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    ]
                
            
                        
                            G
                            
                                
                                    n
                                
                            
                            =
                            G
                            {
                            A
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                            M
                            [
                            (
                            
                                
                                    G
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            A
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            ]
                        
                    }
	where G is a probability distribution set, a central value of the set G is A(G), and the probability scale for the central value A(G) is M [G, A (G)]; 
a center value A(G(n-1)) is a value of a (n-1)th calculation of iterative self organization calculation; and 
within a range of the probability scale M[G(n-1), A(G(n-1)] for the central value A(G(n-1)), a set G(n-1) ϵgf (f =1, 2,...,k) of the included elements g1, g2, …, gk exists (Page 3 left Col Section: Unsupervised Learning last para] , Goyal “Gaussian mixture models (GMMs) represent the density of input data as a mixture of K Gaussian distributions and is widely used for clustering… A single iteration of K-means to initialize the mixture model. The feature mapping f maps each input to the posterior membership probabilities:” Examiner interprets the Gaussian mixture model as a self-organization algorithm based on the Gaussian distribution that produces a probability scale as the output.).

Regarding Claim 3
	Cooper in view of Goyal discloses: The method of claim 2, wherein the probability distribution of at least one learning result is represented by the probability scale and a center value ([Page 3 left Col Section: Unsupervised Learning last para], Goyal describes in equation 3 a function that outputs a learning result and probability scale. The centroid ck in the equation would read on a center value.)

Regarding Claim 5
	Cooper in view of Goyal discloses: The method of claim  1, wherein the probability scale is a brain neural threshold range of trigger values. ([Page 4 left Col Section 3 Activation Functions and Fig 3] “Every neuron in the neural network gives an output as determined by an activation function acting on the inputs… An adaptable activation function Maxout [32] has also been proposed. A single maxout unit can be interpreted as making a piecewise linear approximation to an arbitrary convex function.” Examiner interprets an activation functions output as the probability scale and the final output at the output layer (i.e. cranial nerve) as the trigger threshold range.)

Regarding Claim 6
Cooper discloses: A device of an artificial intelligence deep layer learning model  ([Abstract]), comprising a memory containing executable code having stored thereon instructions, and a processor coupled to the memory that is configured to execute the executable code ([Col 12 line 15-46]), the device being configured to: extract feature information on a feature value of objective function information ([Col 17 line 21-27] “It takes oral inputs as processed into features or formants, then adjusts those estimates for the phonemic environment.”) from input information generated by processor with unsupervised machine learning and input the feature information to an input layer ([Col 3 line 23-37] “The invention provides rapid, unsupervised processing of complex data sets, such as imagery or continuous human speech, and a means to capture Successful processing or pattern classification constellations for implementation in other networks.” [Col 5 lines 58-65 and Fig 1] “In FIG. 1, information arrives from the left to a perceptual apparatus, which encodes the data, and passes it to the next layer. This flow continues to the processing layer, where inputs converge with inputs from parallel channels and output from a feedback loop connected to the primary channel.” Examiner interprets the disclosed unsupervised neural network as an unsupervised machine learning model with an input layer that processes input information through nodes of the input layer of the neural network.); obtain a calculated output reference value is at least one learning result from unsupervised machine learning, including learning values, brain neural triggering thresholds, or sampling values ([Col 3 line 15-18] “Interconnections between nodes are provided in a manner whereby the number and structure of the interconnections are self adjusted by the learning rules during learning.” [Col 7 line 45-47] “This leads to a special form for a rule to update synaptic weights. In general, Hebbian learning rules are expressed in the form                         
                            ∆
                            
                                
                                    w
                                
                                
                                    k
                                    j
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            F
                            (
                            
                                
                                    y
                                
                                
                                    k
                                
                            
                            
                                
                                    n
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                            (
                            n
                            )
                            )
                        
                    ” Examiner reads the calculated weight as the reference value and a learning value.); and determine a degree of excitation of a brain neural triggering threshold and determine a final result of the recognition by a number of neural signals triggered from the nerve layer ([Col 14 line 25-46 and Fig 3] “The architecture has three components: 1) an input component; 2) a processing component; and 3) an output component. It therefore has a minimum of three layers…  The output component has one or more feedforward layers, with final output to the environment as described above.” Examiner reads the output of a neural network as a brain neural triggering threshold and the output layer as producing a final result of the recognition by a number of neural signals triggered from the nerve layer (i.e. hidden layer).).
Cooper does not explicitly disclose: obtain a center value of an input data, and a Gaussian distribution probability scale, through the processor with unsupervised machine learning connected between -4-each node of the input layer and a nerve layer, the output reference value of a hidden layer, the hidden layer being a nerve layer, being logged and used as a trigger threshold of a cranial nerve.
However, Goyal discloses in the same field of endeavor: obtain a center value of an input data, and a Gaussian distribution probability scale, through the processor with unsupervised machine learning connected between -4-each node of the input layer and a nerve layer ([Page 3 left Col Section: Unsupervised Learning last para] “Gaussian mixtures: Gaussian mixture models (GMMs) represent the density of input data as a mixture of K Gaussian distributions and is widely used for clustering. GMMs can be trained using the Expectation-Maximization (EM) algorithms in [23]. A single iteration of K-means to initialize the mixture model. The feature mapping f maps each input to the posterior membership probabilities:” Examiner reads Gaussian mixture models as a Gaussian distribution and the centroid ck in equation 3 as the center value.), the output reference value of a hidden layer, the hidden layer being a nerve layer, being logged and used as a trigger threshold of a cranial nerve ([Page 4 left Col Section 3 Activation Functions and Fig 3] “Every neuron in the neural network gives an output as determined by an activation function acting on the inputs… Maxout units learn not just the relationship between hidden units, but also the activation function of each hidden unit. Given an input x ∈ Rd, a maxout hidden layer implements the function hl(x) = maxi∈[1,n] zli”” Examiner reads the final output of a neural network as a trigger threshold of a cranial nerve (i.e. output layer). It would be obvious to store the final output in memory.);
It would be obvious to one of the ordinary skill in the art before the effective filing
date of the claimed invention to modify the Self-Adjusting Multi-Layer Neural Network taught by Cooper with the method for Object Recognition Using Deep Neural Networks taught by Goyal. Doing so can perform Gaussian mixture models (Page 3, Goyal).

Regarding Claim 7
([Abstract]), comprising a memory containing executable code having stored thereon instructions, and a processor coupled to the memory that is configured to execute the executable code to ([Col 12 line 15-46]): mutually connect using a processor with unsupervised machine learning between input information and each node of an input layer, and between each node of the input layer and a nerve layer, the input information connected to each node of the input layer being trained in the nerve layer by unsupervised machine learning  ([Col 6 line 40-46 and Fig 3] “FIG. 3 shows the internal feedback within the central processing layers. External feedback from the beginning and the end of the output channels is merged with the inputs at the initial central processing/final input layer. Other channels feed into the lateral processing layer. Lateral connections in the central layer are crucial to a multi-channel architecture.” Examiner interprets the central processing layer also known as the hidden layer as mutually connecting each node of the input layer to each node of a nerve layer (i.e. hidden layer). See Figure 3 for connections between nodes.); 
Cooper does not explicitly disclose: process a self-organization algorithm based on a Gaussian distribution probability scale.
However, Goyal discloses in the same field of endeavor: process a self-organization algorithm based on a Gaussian distribution probability scale ([Page 3 left Col Section: Unsupervised Learning last para] “Gaussian mixtures: Gaussian mixture models (GMMs) represent the density of input data as a mixture of K Gaussian distributions and is widely used for clustering. GMMs can be trained using the Expectation-Maximization (EM) algorithms in [23]. A single iteration of K-means to initialize the mixture model. The feature mapping f maps each input to the posterior membership probabilities:” Examiner reads Gaussian mixture models as a Gaussian distribution and the features mapping done as a self-organizing algorithm that produces a probability scale (i.e. output)).
It would be obvious to one of the ordinary skill in the art before the effective filing
date of the claimed invention to modify the Self-Adjusting Multi-Layer Neural Network taught by Cooper with the method for Object Recognition Using Deep Neural Networks taught by Goyal. Doing so can perform Gaussian mixture models (Page 3, Goyal).

Regarding Claim 8
Cooper discloses: A software program of an artificial intelligence deep layer learning model ([Abstract]) implemented in a general purpose mobile terminal comprising a memory containing executable code having stored thereon instructions and a processor coupled to the memory that is configured to execute the executable code ([Col 12 line 15-46]), characterized by generating an algorithm for self-organization and a new neural network comprising the steps of: mutually connecting using a processor with unsupervised machine learning respectively between input information and each node of an input layer ([Col 3 line 23-37] “The invention provides rapid, unsupervised processing of complex data sets, such as imagery or continuous human speech, and a means to capture Successful processing or pattern classification constellations for implementation in other networks.” Examiner interprets the disclosed unsupervised neural network as an unsupervised machine learning model with an input layer that processes input information through nodes of the input layer of the neural network.), and between each node of the input layer and a hidden layer, the hidden layer being a nerve layer, the -5-input information connected to each node of the input layer being trained in the hidden layer by unsupervised machine learning ([Col 6 line 40-46 and Fig 3] “FIG. 3 shows the internal feedback within the central processing layers. External feedback from the beginning and the end of the output channels is merged with the inputs at the initial central processing/final input layer. Other channels feed into the lateral processing layer. Lateral connections in the central layer are crucial to a multi-channel architecture.” Examiner interprets the central processing layer also known as the hidden layer as mutually connecting each node of the input layer to each node of a nerve layer (i.e. hidden layer). See Figure 3 for connections between nodes.); 
Cooper does not explicitly disclose: processing a self-organization algorithm based on a Gaussian distribution probability scale.
However, Goyal discloses in the same field of endeavor: processing a self-organization algorithm based on a Gaussian distribution probability scale ([Page 3 left Col Section: Unsupervised Learning last para] “Gaussian mixtures: Gaussian mixture models (GMMs) represent the density of input data as a mixture of K Gaussian distributions and is widely used for clustering. GMMs can be trained using the Expectation-Maximization (EM) algorithms in [23]. A single iteration of K-means to initialize the mixture model. The feature mapping f maps each input to the posterior membership probabilities:” Examiner reads Gaussian mixture models as a Gaussian distribution and the features mapping done as a self-organizing algorithm that produces a probability scale (i.e. output)).
It would be obvious to one of the ordinary skill in the art before the effective filing
date of the claimed invention to modify the Self-Adjusting Multi-Layer Neural Network taught by Cooper with the method for Object Recognition Using Deep Neural Networks taught by Goyal. Doing so can perform Gaussian mixture models (Page 3, Goyal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lillicrap et al. (US 20160162781, hereinafter "Lillicrap") also discloses a neural network structure that performs Gaussian distribution (Para 0045)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127